                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Mandan, Hidatsa & Arikara Nation,              )
                                               )
               Plaintiff,                      ) SCHEDULING ORDER
                                               )
        vs.                                    )
                                               )
                                               )
The United States Department of the            )
Interior; Ryan Zinke, in his official capacity )
as Secretary of the United States              )
Department of the Interior,                    )
                                               )
               Defendants,                     )
                                               )
Slawson Exploration Company, Inc.,             )
                                               ) Case No.: 1:19-cv-037
               Intervenor-Defendant.           )
______________________________________________________________________________

       Plaintiff, Mandan, Hidatsa, and Arikra Nation, the Three Affiliated Tribes of the Fort

Berthold Reservation (“MHA Nation”) initiated this action in the United States District Court for

the District of Columbia pursuant to the Administrative Procedures Act, 5 U.S.C. 551 et. seq. It

seeks judicial review of the Bureau of Land Management’s issuance of permits to Slawson

Exploration Company, Inc. (“Slawson”) to drill horizontal oil and gas wells underneath Lake

Sakakawea.

       The United States District Court for the District of Columbia transferred this action to this

Court in an order dated February 4, 2019. (Doc. No. 33). This Court now enters the following

Scheduling Order:

       1.     The United States Department of the Interior shall file a certified copy of

              the administrative record from the agency proceedings with the Court by March 29,


                                                1
       2019.

2.     The MHA Nation shall have until April 29, 2019, to file a motion for summary

       judgment and supporting brief.

3.     The United States Department of the Interior and Slawson shall have until May 27,

       2019, to file a motion for judgment on the record, if any, and response to the Tribe’s

       motion.

4.     The MHA Nation shall have until June 28, 2019, to file a response/reply.

IT IS SO ORDERED.

Dated this 20th day of February, 2019.

                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court




                                         2
